  Case: 4:18-cv-01728-HEA Doc. #: 14 Filed: 12/28/18 Page: 1 of 8 PageID #: 82




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

PHILIP CARLYON and               )
GLORIA CARLYON,                  )
                                 )
       Plaintiff,                )
                                 ) Case No: 4:18-cv-1728 HEA
vs.                              )
                                 )
SOUTH COUNTY ANTIQUE MALL, INC., )
d/b/a ST. CHARLES ANTIQUE MALL   )
                                 )
       Defendant.                )


DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
   MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR LACK OF SUBJECT MATTER JURISDICTION

       COMES NOW Defendant South County Antique Mall, Inc., d/b/a St. Charles Antique

Mall, (“Antique Mall”), by and through its undersigned counsel, pursuant to Federal Rule of Civil

Procedure 12(b)(1), and moves this Honorable Court for an Order dismissing plaintiffs’ First

Amended Complaint for lack of subject matter jurisdiction. In support of its motion, Antique Mall

submits the following Memorandum of Law:

                                       I.     INTRODUCTION

       This cause of action arises from a fall that allegedly occurred on defendant’s premises on

or about September 9, 2018. According to the First Amended Complaint, plaintiffs were shopping

at Antique Mall’s store when plaintiff Philip Carlyon operated his motorized wheelchair over the

edge of a set of stairs. Plaintiffs’ originally-filed Complaint contained five counts directed against

defendant, to wit: Count I – Negligence, Count II – Violations of the Americans with Disabilities
    Case: 4:18-cv-01728-HEA Doc. #: 14 Filed: 12/28/18 Page: 2 of 8 PageID #: 83



Act, Count III – Negligence Per se, Count IV – Loss of Consortium, and Count V – Declaratory

Relief.

          Defendant filed a Motion to Dismiss, asserting that the allegations in plaintiffs’ original

Complaint did not give rise to subject matter jurisdiction based upon a federal question and,

therefore, the Complaint should have been dismissed pursuant to Federal Rule of Civil Procedure

12(b)(1). 1 In response, plaintiffs obtained leave to file their First Amended Complaint, which

simply adds Count VI – Injunctive Relief. Counts I through V remain as originally pled.

          This memorandum is submitted in support of Defendant’s Motion to Dismiss Plaintiffs’

First Amended Complaint for Lack of Subject Matter Jurisdiction.

                                                  II.      ARGUMENT

                                          A. Motion to Dismiss Standard.

          Federal courts are courts of limited jurisdiction. Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 94-95, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998).                                     “The requirement

that jurisdiction be established as a threshold matter spring[s] from the nature and limits of the

judicial power of the United States and is inflexible and without exception.” Id. (internal

quotations and citations omitted). To invoke federal-question jurisdiction, a plaintiff must plead a

cause of action arising under federal law or the Constitution. 28 U.S.C. § 1331. A complaint states

a federal cause of action when it appears on the face of a well-pleaded complaint. Oglala Sioux

Tribe v. C & W Enters., 487 F.3d 1129, 1131 (8th Cir. 2007) (citation omitted).

          “A court does not obtain subject-matter jurisdiction just because a plaintiff raises a federal

question in his or her complaint. If the asserted basis of federal jurisdiction is patently meritless,

then dismissal for lack of jurisdiction is appropriate.” Biscanin v. Merrill Lynch & Co., Inc., 407


1
  Plaintiffs have not alleged diversity jurisdiction and diversity does not exist so to confer subject matter jurisdiction
in this Court.
  Case: 4:18-cv-01728-HEA Doc. #: 14 Filed: 12/28/18 Page: 3 of 8 PageID #: 84



F.3d 905, 907 (8th Cir. 2005) (internal citations omitted) (citing Hagans v. Lavine, 415 U.S. 528,

537-38, 94 S. Ct. 1372, 39 L. Ed. 2d 577 (1974)). In other words, merely because a plaintiff states

in the complaint that the Court has subject matter jurisdiction does not make it so. It is the burden

of the party asserting jurisdiction to prove that jurisdiction exists. VS Ltd. P’ship. v. Department

of Housing & Urban Development, 235 F.3d 1109, 1112 (8th Cir. 2000).

       Rule 12(b)(1) of the Federal Rules of Civil Procedure provides that a party may move to

dismiss a pleading for lack of subject matter jurisdiction. Such a motion may challenge, at any

time, the sufficiency of the pleading on its face, or may challenge the factual truthfulness of its

allegations. “Whenever it appears by suggestion of the parties or otherwise that the court

lacks jurisdiction of the subject matter, the court shall dismiss the action.” Fed. R. Civ. P.

12(h)(3).

        B. Since Plaintiffs’ Cause of Action Involves State Law Claims, Federal-Question
                                      Jurisdiction Does Not Lie.

       A federal question is raised when a plaintiff’s well-pleaded complaint establishes that: 1)

federal law creates the cause of action asserted, or 2) plaintiff’s claims necessarily turn on the

resolution of a substantial question of federal law. Coil v. Recovery Management Corp., 2005 U.S.

Dist. LEXIS 45770 at *3; 2005 WL 1182366 (W.D. Mo. 2005), citing McNeill v. Franke, 171 F.3d

561, 563-64 (8th Cir. 1999). Here, the claims asserted by plaintiffs in their First Amended

Complaint do not give rise to federal-question jurisdiction.

       1. Count I - Negligence

       Count I of plaintiffs’ First Amended Complaint pleads a common law claim of negligence

arising from defendant’s alleged failure to maintain the walkway. On its face, Count I does not

involve a claim created by federal law and the claim does not turn on the resolution of a question
  Case: 4:18-cv-01728-HEA Doc. #: 14 Filed: 12/28/18 Page: 4 of 8 PageID #: 85



of federal law. Accordingly, Count I of the First Amended Complaint plainly does not establish

federal-question jurisdiction.

        2. Count II – Violations of the Americans with Disabilities Act

        In Count II of their First Amended Complaint, plaintiffs purport to allege violations of the

Americans with Disabilities Act (“ADA”). As relief, plaintiff Philip Carlyon seeks compensatory

damages for alleged injuries that he claims to have suffered as a result of the occurrence.

        For the reasons discussed more fully in the contemporaneously filed Motion to Dismiss

Counts II and VI for Failure to State a Claim and the accompanying Memorandum of Law in

Support, both of which are incorporated herein by reference, Count II of plaintiffs’ First Amended

Complaint fails to state a claim upon which relief may be granted under the ADA and, therefore,

the claim does not turn on the resolution of a substantial question of federal law. Accordingly,

Count II of the First Amended Complaint does not establish federal-question jurisdiction.

        3. Count III – Negligence Per Se

        Count III of plaintiffs’ First Amended Complaint purportedly asserts a claim of negligence

per se based upon alleged violations of the ADA. Although the ADA does create a private cause

of action, the existence of a private cause of action in a federal statute does not automatically create

federal-question jurisdiction whenever it plays a role in the resolution of a state claim. Id. at *4-

5, citing McNeill, 171 F.3d at 564 (the mere existence of a cause of action in a federal statute is

insufficient to transform the action into a federal case).

        In Coil v. Recovery Management Corp., the plaintiff’s Complaint included a negligence

per se claim that incorporated a violation of the ADA. The United States District Court for the

Western District of Missouri held that it lacked jurisdiction over plaintiff’s claims since “plaintiff’s

citation of a federal regulation promulgated under a federal law which provides for a private federal
  Case: 4:18-cv-01728-HEA Doc. #: 14 Filed: 12/28/18 Page: 5 of 8 PageID #: 86



remedy is ‘simply not enough to show congressional intent’ that the federal courts should exercise

jurisdiction over Plaintiff’s negligence per se claim.” Id. at *6, citing Harding-Wright v. District

of Columbia Water and Sewer Authority, 350 F.Supp.2d 102, 107 (D.C. Cir. 2005); See also

Mulcahey v. Columbia Organic Chem. Co., Inc., 29 F.3d 148, 153 (4th Cir. 1994).

       In McWeeney v. Mo. Historical Society, 2007 U.S. Dist. LEXIS 81915; 2007 WL 3311429

(E.D. Mo. 2007), the United States District Court for the Eastern District of Missouri similarly

considered whether a complaint asserting a negligence per se claim based upon ADA violations

raised a federal question that would give rise to federal-question jurisdiction. In its opinion, this

Court noted that the only circuit courts to have examined the issue concluded that no federal-

question jurisdiction existed. Id. at *3; see Jairath v. Dyer, 154 F.3d 1280 (11th Cir. 1998);

Wander v. Kaus, 304 F.3d 856 (9th Cir. 2002). Ultimately, the Court in McWeeney held that the

presence of a claimed violation of the ADA as an element of a state cause of action was

insufficiently “substantial” to confirm federal-question jurisdiction. Id. at *5, quoting Merrell

Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 812 (1986). See also Wagner v. Regent

Investments, Inc., 903 F.Supp. 966 (E.D. Va. 1995) (the court relied upon Merrell Dow in

remanding claims for negligence and negligence per se premised on alleged violations of the

ADA); Struffolino v. McCoy, 2005 LEXIS 14158 (D.N.H. 2005); Briggs v. LSM Properties of

Kentucky, LLC, 2017 LEXIS 58657 (W.D. Ky. 2017). Here, in line with Coil and McWeeney, it

is clear that plaintiffs’ negligence per se claim does not give rise to federal-question jurisdiction.

       4. Count IV – Loss of Consortium

       Count IV of the First Amended Complaint asserts plaintiff Gloria Carlyon’s claim for loss

of consortium, seeking damages as a result of the alleged injuries caused by Antique Mall’s alleged

negligence and ADA violations. However, a loss of consortium claim is derivative and cannot be
  Case: 4:18-cv-01728-HEA Doc. #: 14 Filed: 12/28/18 Page: 6 of 8 PageID #: 87



derived from an alleged statutory violation. Franz v. Kernan, 951 F.Supp. 159, 162 (E.D. Mo.

1996); Langford v. Kissick, 2010 LEXIS 91179 at *10-11, 2010 WL 3533802 (W.D. 2010) (noting

that “the Eighth Circuit has held that claims under federal civil rights statutes do not support a

derivative claim for loss of consortium.”). Instead, the United States District Court for the Eastern

District of Missouri has held that “a spouse may only bring a loss of consortium claim in the

context of a state tort claim. Franz v. Kernan, 951 F.Supp. 159, 162 (E.D. Mo. 1996); Schulte v.

Consolidated Freightways Corp. of Delaware, et al., 1994 U.S. Dist. LEXIS 22137 at *6-7, 1994

WL 912944 (E.D. Mo. 1994); see also Daugherity v. Tyson Foods, Inc., 1998 U.S. Dist. LEXIS

23605, 1998 WL 35178079 (W.D. Mo. 1998) (holding that claims brought under the ADA do not

constitute an “underlying tort” from which a loss of consortium claim may be derived and that

claims under the ADA cannot support a spouse’s loss of consortium claim).

       Since plaintiff Gloria Carlyon may only maintain her loss of consortium claim in the

context of a state tort claim (i.e. common law negligence), Count IV of the First Amended

Complaint does not give rise to federal-question jurisdiction.

       5. Count V – Declaratory Judgment

       In Count V of their First Amended Complaint, plaintiffs purport to seek declaratory relief.

Specifically, plaintiffs seek a declaration that the subject walkway was required to have a ramp at

both ends. The First Amended Complaint does not reference the Declaratory Judgment Act, 28

U.S.C. §§ 2201-2202, (“Act”) so it is unclear whether Count V relies upon the Act or Missouri

state law. Nonetheless, the Act does not provide an independent basis for federal jurisdiction. Zutz

v. Nelson, 601 F.3d 842, 850 (8th Cir. 2010). It is well-settled that the Act is strictly remedial in

nature and does not provide a separate basis for subject matter jurisdiction. Missouri Primate

Foundation, et al. v. People for the Ethical Treatment of Animals, Inc., et al., 2017 U.S. Dist.
  Case: 4:18-cv-01728-HEA Doc. #: 14 Filed: 12/28/18 Page: 7 of 8 PageID #: 88



LEXIS 153732 at *8, 2017 WL 4176431 (E.D. Mo. 2017), citing First Federal Savings & Loan

Association of Harrison, Arkansas v. Anderson, 681 F.2d 528, 533 (8th Cir. 1982). Instead, any

complaint seeking relief under the Act must invoke an independent basis for federal jurisdiction.

Skelly Oil Company v. Phillips Petroleum Company, 339 U.S. 667, 671 (1950);

        Here, Count V of the First Amended Complaint does not assert an independent basis for

federal jurisdiction and, thus, plaintiffs cannot rely upon Count V to establish federal-question

jurisdiction.

        6. Count VI – Injunctive Relief

        In Count VI of their First Amended Complaint, plaintiffs purport to seek injunctive relief

pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv) and 42 U.S.C. § 12188(a)(2).

        For the reasons discussed more fully in the contemporaneously filed Motion to Dismiss

Counts II and VI for Failure to State a Claim and the accompanying Memorandum of Law in

Support, both of which are incorporated herein by reference, Count VI of plaintiffs’ First Amended

Complaint fails to state a claim upon which relief may be granted and, therefore, plaintiffs’ First

Amended Complaint does not turn on the resolution of a substantial question of federal law.

Accordingly, Count VI of the First Amended Complaint does not establish federal-question

jurisdiction

                                        III.   CONCLUSION

        For the foregoing reasons, plaintiffs’ First Amended Complaint should be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(1) since the cause of action does not arise from

a federal question.    Instead, plaintiffs’ claims are based on common law and should be

appropriately pursued in state court.

        WHEREFORE, for the reasons set forth hereinabove, Defendant South County Antique

Mall, Inc., d/b/a St. Charles Antique Mall, respectfully requests that this Court enter an Order
  Case: 4:18-cv-01728-HEA Doc. #: 14 Filed: 12/28/18 Page: 8 of 8 PageID #: 89



dismissing plaintiffs’ First Amended Complaint pursuant to Federal Rule of Civil Procedure

12(b)(1) for lack of subject matter jurisdiction, and granting such other and further relief as this

Court deems just and proper.



                                                  /s/ Michael S. Hamlin
                                                  Michael S. Hamlin #52972
                                                  NICHOLS LANG & HAMLIN, LLC
                                                  Attorneys for Defendant South County Antique
                                                  Mall, Inc., d/b/a St. Charles Antique Mall
                                                  1795 Clarkson Road, Suite 230
                                                  Chesterfield, Missouri 63017
                                                  (314) 429-1515
                                                  (314) 428-9592 (Fax)
                                                  Email: mike@nlh-law.com

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been electronically served
on all counsel of record via the CM/ECF System on this 28th day of December, 2018. Under
penalties of perjury as provided by law, I certify that the statements in this affidavit are true.

                                                  /s/ Michael S. Hamlin
